No. 04-99-00609-CR
Gilbert GARZA,
Appellant
v.
The STATE of Texas,
Appellee
From the 144th Judicial District Court, Bexar County, Texas
Trial Court No. 97-CR-3728
Honorable Mark Luitjen, Judge Presiding
PER CURIAM

Sitting:	Phil Hardberger, Chief Justice

		Sarah B. Duncan, Justice

		Karen Angelini, Justice

Delivered and Filed:  November 10, 1999


MOTION TO DISMISS GRANTED; APPEAL DISMISSED

	Appellant Gilbert Garza filed a pro se motion to dismiss his appeal. On October 14, 1999,
we denied the motion because our records reflect Garza is represented by appellate counsel, but
counsel did not sign the motion to dismiss.  See Tex. R. App. P. 42.2(a). Subsequently, counsel filed
a statement concurring in the motion to dismiss. Accordingly, we withdraw our October 14, 1999
order and grant the motion to dismiss. This appeal is dismissed.

								PER CURIAM

DO NOT PUBLISH